PER CURIAM.
This is an appeal from summary denial of a motion for relief under rule 3.850, Florida Rules of Criminal Procedure. The motion complains of ineffective assistance of trial counsel. Finding that the motion was legally sufficient, we reverse and remand with directions either to attach to the order those portions of the record which refute appellant’s claims or to hold an evi-dentiary hearing. Squires v. State, 513 So.2d 138 (Fla.1987); Taylor v. State, 505 So.2d 28 (Fla. 4th DCA 1987).
REVERSED AND REMANDED.
HERSEY, C.J., and GLICKSTEIN and WALDEN, JJ., concur.